UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4487


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANA NIDA,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:10-cr-00046-1)


Submitted:   November 28, 2011            Decided:   December 14, 2011


Before SHEDD, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry P. Beck, POWER, BECK, & MATZUREFF, Martinsburg, West
Virginia, for Appellant.    R. Booth Goodwin II, United States
Attorney, John L. File, Assistant United States Attorney,
Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dana Nida was convicted, following a jury trial, of

conspiracy to distribute cocaine and cocaine base, distribution

of cocaine base, possession with intent to distribute cocaine,

possession of a firearm in furtherance of a drug trafficking

offense, and felon in possession of a firearm.                      He appeals,

arguing that the district court erred in denying his motion to

suppress his custodial statement.           We affirm.

           Surveilling    narcotics          officers     having       developed

probable cause to believe that Nida was using and selling crack

cocaine in his residence, they attempted to arrest him when he

stepped   outside.    When     he   retreated    into    the   residence,     the

detectives forcibly entered the residence and placed Nida under

arrest.    Nida had initially refused to speak to the police as

they approached and before he retreated into the residence.

           After Nida was arrested, he was taken to the police

station   and   advised   of    his    rights    pursuant      to   Miranda   v.

Arizona, 384 U.S. 436 (1966).              Nida signed a waiver of these

rights,   acknowledging      his      understanding      of    them     and   his

willingness to speak with the arresting officer.                      During the

interview that followed, Nida admitted that he had purchased

cocaine, cooked some powder cocaine into crack cocaine, traded

crack for Hydrocodone pills, and possessed a firearm.                     At no

time during this interview did Nida state that he no longer

                                       2
wished    to     speak    with        the    officer        or    otherwise          give     any

indication       that    he     did    not     want    to        answer    the       officer’s

questions.       Under these circumstances, even assuming that Nida

validly invoked his right to silence before he was physically

apprehended      after    retreating         into     his    residence,         we    conclude

that the district court did not err in denying the motion to

suppress.        See    Michigan      v.     Mosley,    423       U.S.    96,    106    (1975)

(providing factors to consider in determining whether an accused

has    waived    the    right    to     remain      silent,       which    he    previously

asserted).

            Accordingly, we affirm the district court’s judgment.

We    dispense    with    oral     argument       because        the     facts   and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                              3